Citation Nr: 0112509	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945 and from April 1947 to November 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran is claiming special monthly compensation on 
account of the need for the aid and attendance of another, or 
being housebound.  He has asserted that his service connected 
disabilities render him eligible for one of these benefits, 
specifically, that several of his disorders should be 
evaluated as 100 percent disabling, rendering him eligible 
for payment at the housebound rate, and that he must live at 
an assisted living facility.  In addition, he asserts that he 
has been recently treated at the VA Medical Center, 
Tuscaloosa, Alabama (VAMC).  His representative has pointed 
out that there has been a significant change in the law 
during the pendency of this appeal such that development 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) is warranted.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Review of the record shows that the veteran was afforded a 
special examination to ascertain the need for regular aid and 
attendance in September 1999, wherein the examiner rendered 
an opinion that the veteran required the daily personal 
health care services of a skilled provider.  However, it is 
noted that several of the disabilities diagnosed on that 
examination report are nonservice-connected disorders.  


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the Tuscaloosa, 
Alabama, VAMC and request copies of all 
records of the veteran's treatment.  

3.  The RO should request that the veteran 
furnish the names and addresses of all 
other health care providers, to include 
any assisted living facility at which he 
is or has been resident, who have accorded 
him treatment for any and all medical 
problems, and, if appropriate, duly 
executed releases for private medical 
records.  

4.  The RO should then request that all 
health care providers identified by the 
veteran furnish legible copies of all 
medical records compiled pursuant to 
treatment accorded him at that facility.

5.  The RO should schedule the veteran for 
special examinations to ascertain the 
precise extent of his service connected 
disabilities and his need for the regular 
aid and attendance of another or 
housebound status.  Each examiner should 
be requested to render an opinion on the 

veteran's need for the daily personal 
health care services of a skilled provider 
on the basis of the service connected 
disabilities only.  The claims folder 
should be made available for review in 
connection with these examinations.  Each 
specialist should provide a complete 
rationale for all conclusions reached.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




